Title: From George Washington to Major General Adam Stephen, 26 July 1777
From: Washington, George
To: Stephen, Adam



Dear Sir
Morris Town 26 July 1777 8 oClock P.M.

I arrived here this Evening, the division have marched five Miles beyond, from whence they will reach the Delaware easily in two days. Let me know where you will be tomorrow Evening and when you expect to be at Howells Ferry. If you pass at or near Pitts Town, you may draw Hard Bread for your Men from the public Ovens there and if any of the Commissary’s Waggons are empty they may take in Bread if more is baked than is sufficient for the Troops. I am Dear Sir Yr most obt Servt

Go: Washington

